Exhibit 10.12

 

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT is made this 29th day of July, 2019
(“Agreement”), by and between ProSight Global, Inc., a Delaware corporation (the
“Company”) and _______________ (“Indemnitee”).

WHEREAS, Indemnitee is [a[n] [director] [officer] of Company] [and is now
serving] and may in the future serve at the request of Company as a director or
officer of a subsidiary of the Company;

WHEREAS, in consideration of Indemnitee acting in such position or positions and
assuming the responsibilities attendant thereto, Company desires to provide
Indemnitee the rights to indemnification and advance payment or reimbursement of
expenses described below;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Company and Indemnitee do hereby covenant and agree as follows:

Section 1.  Definitions.  For purposes of this Agreement:

(a)          “Act” shall mean the Delaware General Corporation Law, as amended
from time to time;

(b)          the term “Company” shall include any predecessor of Company,
including ProSight Global Holdings Limited, an exempted company incorporated in
Bermuda (“PGHL”);

(c)          “Expenses” shall mean all reasonable out of pocket fees, costs and
expenses, including attorney’s fees, retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, Federal,
state, local or foreign taxes imposed as a result of the actual or deemed
receipt of any payments under this Agreement, and all other disbursements or
expenses of the types customarily incurred in connection with involvement in the
relevant type of Proceeding;

(d)          “GS Investors” means, collectively, ProSight Investment LLC and
ProSight Parallel Investment LLC;

(e)          “Losses” shall mean all Expenses, liabilities and loss (including
attorney’s fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement), in each case reasonably incurred or suffered by Indemnitee
in connection with a Proceeding;

(f)           “Proceeding” shall mean any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, in which
the Indemnitee is involved in any manner (including as a party or a witness) by
reason of the fact that Indemnitee is or was a director, officer or employee of
the Company, or, while a director officer or employee of the Company, is or was
serving at the request of the Company as a director, officer, employee, agent or
trustee of another corporation, partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan;

(g)          “Standard of Conduct” shall mean (i) acting in good faith and in a
manner reasonably believed by the Indemnitee to be in or not opposed to the best
interests of Company and, with respect to any criminal action or proceeding,
having had no reasonable cause to believe that Indemnitee’s conduct was unlawful
or (ii) if Section 145 (or any successor provision) of the Act shall be amended
after the date of this Agreement to provide for a standard of conduct that is
more favorable to the Indemnitee, the standard of conduct prescribed by the Act
at the time of any assessment of Indemnitee’s conduct.










(h)          “TPG Investors” means, collectively, (i) ProSight TPG, L.P., a
Delaware limited partnership, (ii) TPG PS 1, L.P., a Cayman limited partnership,
(iii) TPG PS 2, L.P., a Cayman limited partnership, (iv) TPG PS 3, L.P., a
Cayman limited partnership, and (v) TPG PS 4, L.P., a Cayman limited
partnership;

(i)           a  “Change in Control” shall have the meaning set forth in the
Stockholders’ Agreement, dated as of July 29, 2019, by and among the Company,
the GS Investors and the TPG Investors, as amended from time to time.

Section 2.  Indemnification –- General.  (a) Subject to the terms and conditions
of this Agreement, and except as set forth in clauses (b) and (c) of this
Section 2, the Company shall indemnify and hold harmless Indemnitee for all
Losses to the fullest extent permitted by law as it presently exists or may
hereafter be amended in connection with any Proceeding;

(b)          The Company shall not provide indemnification with respect to
Losses in connection with any Proceeding initiated by Indemnitee, except (i) a
Proceeding with respect to which the Company, acting through the Board or a duly
authorized committee thereof, has provided in advance its written consent to the
initiation of such Proceeding by the Indemnitee, and (ii) counterclaims made by
Indemnitee which directly respond to and negate the affirmative claim made
against the Indemnitee in a Proceeding;

(c)          The Company shall not provide indemnification in respect of any
Proceeding by or in the right of the Company to procure a judgment in its favor
in which Indemnitee shall have been adjudged to be liable to the Company unless,
and only to the extent that, the Delaware Court of Chancery or the court in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
which the Delaware Court of Chancery or such other court shall deem proper.

Section 3.  Advancement of Expenses.  Subject to the terms and conditions of
this Agreement, upon receipt by the Company of an undertaking by Indemnitee to
repay Expenses if it shall ultimately be determined that Indemnitee is not
entitled to receive payment or reimbursement of Expenses from the Company, the
Company shall pay or reimburse Expenses actually and reasonably incurred by
Indemnitee in appearing at, participating in or defending a Proceeding, in
advance of any final disposition of the Proceeding and promptly after receipt of
the statement with respect to such Expenses set forth in Section 14 hereof,
provided,  however, that the Company shall not have any obligation to pay or
reimburse Expenses (in advance of any final disposition or otherwise) in respect
of any Proceeding described in Section 2(b) hereof.  Indemnitee’s obligation to
reimburse the Company shall be unsecured and no interest shall be charged
thereon.

Section 4.  Successful Defense.  To the extent that Indemnitee has been
successful in defense of any Proceeding on the merits or otherwise, Indemnitee
shall, to the fullest extent permitted by law, be indemnified against Expenses
actually and reasonably incurred by Indemnitee in connection with such
Proceeding.  Without limiting the foregoing, if any Proceeding is disposed of on
the merits or otherwise (including a disposition without prejudice) without: (i)
the final disposition being adverse to Indemnitee; (ii) a final adjudication
that Indemnitee was liable to the Company; (iii) a plea of guilty or nolo
contendere by Indemnitee; or (iv) a final adjudication that Indemnitee did not
meet the Standard of Conduct; then Indemnitee shall be considered for the
purposes hereof to have been wholly successful with respect thereto.

Section 5.  Partial Indemnity.  If Indemnitee is entitled under this Agreement
to indemnification by the Company for some of the Losses actually and reasonably
incurred by Indemnitee in connection with any Proceeding, but not for the total
amount thereof because Indemnitee is not wholly successful, the Company
shall nevertheless indemnify Indemnitee for the portion of such Losses in
connection with or related to each successfully resolved claim, issue or matter
to the fullest extent permitted by law.





-2-




Section 6.  Standard of Conduct.  (a) No claim for indemnification shall be paid
by Company unless it has been determined that Indemnitee shall have met the
Standard of Conduct.

(b)          Unless a Change in Control shall have occurred, and unless
otherwise ordered by a court, such determinations shall be made by (i) a
majority vote of Company’s directors who are not parties to the Proceeding for
which indemnification is sought, even though less than a quorum, (ii) by a
committee of such directors designated by a majority vote of the Company’s
directors, even though less than a quorum, (iii) if there are no such directors,
or if such directors so direct, by independent legal counsel in a written
opinion, or (iv) if the Board shall so direct, by the Company’s stockholders.

(c)          If a Change in Control shall have occurred, unless otherwise
ordered by a court, such determination shall be made by independent legal
counsel in a written opinion.

(d)          If any determination pursuant to this Section 6 shall be made by
independent legal counsel, such counsel shall be selected, (i) if a Change in
Control shall not have occurred, by the directors of the Company described in
clause (b)(i) or (b)(ii) of this Section 6, in their sole discretion and (ii) if
a Change in Control shall have occurred, by such directors, subject to the
consent of Indemnitee, which consent may not be unreasonably withheld,
conditioned or delayed.

(e)          Indemnitee shall be deemed to have met the relevant Standard of
Conduct if a determination pursuant to clause (b) or (c) of this Section 6 has
not been not made within sixty days of a demand by Indemnitee for
indemnification of Losses.  If the Indemnitee has been determined not to have
met the Standard of Conduct, Indemnitee may commence litigation in the Delaware
Court of Chancery seeking an initial de novo determination by the court or
challenging any such determination or any aspect thereof, including the legal or
factual bases therefor, and the Company hereby consents to service of process
and agrees to appear in any such proceeding.  Any determination under this
Section 6 otherwise shall be conclusive and binding on the Company and
Indemnitee.

(f)           No determination regarding the relevant Standard of Conduct shall
be required before the Company advances Expenses to Indemnitee pursuant to
Section 6 of this Agreement or shall otherwise affect the Company’s obligations
under such Section.

Section 7.  Contribution.  To provide for just and equitable contribution when
the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by law,
contribute to the payment of Indemnitee’s Losses with respect to any Proceeding,
in an amount that is just and equitable in the circumstances, taking into
account, among other things, contributions by other directors and officers of
the Company or others pursuant to indemnification agreements or otherwise;
provided,  however, that, without limiting the generality of the foregoing, such
contribution shall not be required where such holding by the court is due to:
(i) the failure of Indemnitee to meet the Standard of Conduct or (ii) any
limitation on indemnification set forth in Section 2(b).

Section 8.  Defense of Proceeding.  If any Proceeding asserted or commenced
against Indemnitee is also asserted or commenced against the Company or an
affiliate of the Company, the Company or the affiliate shall be entitled, except
as otherwise provided herein below, to assume the defense thereof.  After notice
from the Company or its affiliate to Indemnitee of its election to assume the
defense of any such Proceeding, Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding, but the Expenses of such counsel
incurred after such notice to Indemnitee shall be at the expense of Indemnitee
and the Company shall not be obligated to Indemnitee under this Agreement for
any Expenses subsequently incurred by Indemnitee in connection therewith other
than reasonable Expenses (not involving fees or expenses of counsel) arising out
of Indemnitee’s participation in the defense of such Proceeding, unless (i)
otherwise notified by the Company, (ii) Indemnitee’s counsel shall
have reasonably concluded and so notified the Company that there is a conflict
of interest between the Company or its affiliate and Indemnitee in the conduct
of defense of such Proceeding, or (iii) the Company or its affiliate shall not
in fact have employed counsel to assume the defense of such Proceeding, in any
of which cases the Expenses of





-3-




Indemnitee in such Proceeding shall be reimbursed or paid by the Company.  The
Company or its affiliate shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company by its stockholders or as to
which Indemnitee’s counsel shall have made the conclusion set forth in clause
(ii) of the preceding sentence of this Section 8.

Section 9.  Settlements.  Notwithstanding anything provided in Section 2 hereof,
the Company shall have no obligation to indemnify Indemnitee under this
Agreement for amounts paid in settlement of any Proceeding unless the Company
shall have provided its prior written consent to the terms of such settlement,
which consent shall not be unreasonably withheld, conditioned or delayed.  The
Company shall not settle any Proceeding in any manner that would impose any fine
or other obligation on Indemnitee without Indemnitee’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed.

Section 10.  Confidentiality.  Except as required by law or as otherwise becomes
public, Indemnitee agrees to keep confidential any information that arises in
connection with this Agreement, including but not limited to, claims for
indemnification of Losses or the advance payment or reimbursement of Expenses,
amounts paid or payable under this Agreement and any communications between the
parties hereto.

Section 11.  Nonexclusivity.  The rights of Indemnitee under this Agreement
shall not be deemed exclusive and shall be in addition to, and not in lieu of,
any right of indemnification of Losses or the advance payment or reimbursement
of Expenses that Indemnitee may have under the Company’s certificate of
incorporation or by-laws.

Section 12.  No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment to Indemnitee under this Agreement to the
extent that Indemnitee has otherwise actually received payment of such amounts,
including pursuant to an insurance policy, from the Company (whether pursuant to
a separate payment obligation or a voluntarily payment) or from any other
source.

Section 13.  Subrogation.  In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee (under any insurance policy or otherwise), who shall
execute all papers required and shall do everything necessary to secure such
rights, including the execution of such documents necessary to enable the
Company to effectively bring suit to enforce such rights.

Section 14.  Notice by Indemnitee.  Indemnitee shall promptly notify the Company
in writing upon the sooner of (a) becoming aware of any Proceeding where
indemnification of Losses or the advance payment or reimbursement of Expenses
may be sought or (b) being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter
which may be subject to indemnification of Losses or the advance payment or
reimbursement of Expenses covered hereunder.  As a condition to indemnification
of Losses or the advance payment or reimbursement of Expenses, any demand for
payment by Indemnitee hereunder shall be in writing and shall provide reasonable
accounting, certified by Indemnitee’s legal counsel, for the Losses to be paid
or the advance payment or reimbursement of Expenses by the Company.  The failure
of Indemnitee to so notify the Company or any delay in notification shall not
relieve the Company of any obligation which it may have to Indemnitee pursuant
to this Agreement, except to the extent that the Company shall have been
prejudiced by such failure or delay.

Section 15.  Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
part of this Agreement.

Section 16.  Binding Effect.  This Agreement shall be binding upon, and inure to
the benefit of, Indemnitee and Indemnitee’s heirs, personal representatives,
executors and administrators and upon the Company and its successors and
assigns.





-4-




Section 17.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

Section 18.  Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 19.  Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 20.  Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand, on the date delivered, or (ii) if sent by guaranteed
overnight courier service, with postage prepaid, on the business day after the
date on which it is sent:

 

(a)

If to Indemnitee, to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with copies to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

If to Company, to:

 

 

 

 

 

 

 

ProSight Global, Inc.

 

 

 

412 Mt. Kemble Avenue

 

 

 

Morristown, NJ 07960

 

 

 

Attn: Chief Legal Officer

 

 

or to such other address as may be furnished to Indemnitee by the Company or to
the Company by Indemnitee, as the case may be.

Section 21.  Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware.

Section 22.  Venue.  Any action, suit or proceeding regarding indemnification of
Losses or the advance payment or reimbursement of Expenses arising out of this
Agreement or otherwise shall only be brought and heard in the Delaware Court of
Chancery.

[signature page follows]

 

 



-5-




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

 

 

 

 

PROSIGHT GLOBAL, INC.

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Indemnification Agreement]

